Title: To Benjamin Franklin from ——— Gaspard de Bebiniere, 18 May 1784
From: Gaspard de Bebiniere, ——
To: Franklin, Benjamin



M.
Ce Mardi 18. May 1784./.

Le Sr. Gaspard de Bebiniere Machiniste, a l’honneur de vous faire part qu’il fera aujourd’hui à cinq heures du soir dans le Jardin des Thuilleries, en présence de MM. de l’Académie des Sciences, l’expérience d’une nouvelle Pompe de son invention avec laquelle il monte à plus de 100. pieds un muid et un quart d’eau en 25. secondes avec la plus grande aisance, par le moyen d’un ajoutoir d’onze lignes de diametre et avec la moitié moins de bras que ceux que l’on employe ordinairement. Il vous prie de vouloir bien l’honorer de votre présence.
  
Addressed: A Monsieur / Monsieur francklin Ministre des Etats / unis de l’Amérique / A Chaillot.
Notation: Gaspard De Bebiniere 18 Mar. 1784—
